Case 2:20-cv-02592-KSH-CLW Document 8 Filed 12/08/20 Page 1 of 1 PagelD: 22
File No. 76631-D13

CYNTHIA A. SATTER, ESQ. — ID No. 006151996
LAW OFFICES OF STEPHEN E. GERTLER

A Professional Corporation

Monmouth Shores Corporate Park

1340 Campus Parkway, Suite B4

P.O. Box 1447

Wall Township, New Jersey 07719

(732) 919-1110

Attorneys for Defendant: Juana Rosario

 

UNITED STATES DISTRICT COURT

MARIA PIEDRAHITA and DISTRICT OF NEW JERSEY
ROSANNA LANTIGUA
Plaintiff(s), Consolidated
vs. Civil Action
CLASSIC BUS LINES, INC. 2:20-cv-02592-KSH-CLW
EZEQUIEL A. FUENTES GUEDES,
and JUANA ROSARIO
Defendant(s).

 

JUANA ROSARIO
2:19-cv-21840-KSH-CLW
(Lead Case)

Plaintiff
V.
STIPULATION OF DISMISSAL
CLASSIC BUS LINES, INC WITH PREJUDICE AS TO DEFENDANT,
EZEQUIEL A. FUENTES GUEDES JUANA ROSARIO ONLY
Defendant

 

Plaintiffs, Maria Piedrahita and Rosanna Lantigua, hereby take a voluntary
dismissal with prejudice of all claims advanced against Juana Rosario ONLY.

DATED:

LAW OFFICES OF STEPHEN E. GERTLER EISBROUCH & MARSH

Attorneys for Defendant, Attorneys for Plaintiffs,
Juana Rosario Maria Piedrahita and “EY
» (He ae

CYNTHIA A. SATTER, ESQ. DAVID L. EISBROUCH, ESQ.
